DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant's submission filed on 15 March 2022 has been entered.  Claims 1-3, 7-10, 14-16 and 20 have been amended.  Claims 1-3, 7-10, 14-16 and 20 are currently pending.

Response to Arguments
The objections to claims 1-3. 7-10, 14-16 and 20 have been withdrawn in view of Applicant’s amendments.

Allowable Subject Matter
Claims 1-3, 7-10, 14-16 and 20 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Claims 1-3, 7-10, 14-16 and 20 are allowable over the prior art as the prior art references taken individually or in combination fail to particularly disclose, fairly suggest, or render obvious Applicant's independent claim language.  As enumerated below, the prior art discloses identifying crops using time series data and normalized difference vegetation index (NDVI) to calculate the surface reflectance in red and infrared.  The prior art does not disclose the limitations “fitting a first multivariate Gaussian model based on the de-noised NDVI data of the sample remote sensing images, comprising: determining an 

The closest prior art being Lin, C. H. U., et al. "Monitoring of winter wheat distribution and phenological phases based on MODIS time-series: A case study in the Yellow River Delta, China." Journal of integrative agriculture 15.10 (2016): 2403-2416 discloses a method for identification of winter wheat using moderate resolution imaging spectroradiometer (MODIS) time series data.  The normalized difference vegetation index (NDVI) is obtained by calculating the surface reflectance in red and infrared.  The time series NDVI curves were smoothed using a Savitzky-Golay filter.  A double Gaussian model and the maximum curvature method were used to extract phenology.  Phenological phases such as the green-up, heading and harvesting phases were detected when the NDVI curvature exhibited local maximum values.  The extracted phenological dates then were validated with records of the ground observations. 

Skakun, Sergii, et al. "Early season large-area winter crop mapping using MODIS NDVI data, growing degree days information and a Gaussian mixture model." Remote Sensing of Environment 195 

Zhang XW, Liu JF, Qin Z, Fen QI. Winter wheat identification by integrating spectral and temporal information derived from multi-resolution remote sensing data. Journal of Integrative Agriculture. 2019 Nov 1;18(11):2628-43 discloses a system and method to identify winter wheat by integrating spectral and temporal information derived from multi-resolution remote sensing data and then determine the spatial distribution of sub-pixels within the coarse resolution pixels.  The membership of pixels which belong to winter wheat is calculated using a 25-m resolution resampled Landsat Thematic Mapper (TM) image based on the Bayesian equation. Then, the winter wheat abundance (acreage fraction in a pixel) is assessed by using a multiple regression model based on the unique temporal change features from moderate resolution imaging spectroradiometer (MODIS) time series data.  Finally, winter wheat is identified by the proposed Abundance-Membership (AM) model based on the spatial relationship between the two types of pixels.

With respect to the independent claims, the claimed limitations “fitting a first multivariate Gaussian model based on the de-noised NDVI data of the sample remote sensing images, comprising: determining an average NDVI value of each first planting block according to the de-noised NDVI data of the sample remote sensing images; ... wherein determining the average NDVI value of each first planting block according to the de-noised NDVI data of the sample remote sensing images comprises: for each .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACY MANGIALASCHI whose telephone number is (571)270-5189. The examiner can normally be reached M-F, 9:30AM TO 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on (571) 272-7332. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/TRACY MANGIALASCHI/Examiner, Art Unit 2668                
/VU LE/Supervisory Patent Examiner, Art Unit 2668